UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) T QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedSeptember 30, 2009 £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to COMMISSION FILE NUMBER:000-53681 CANTERBURY RESOURCES, INC. (Exact name of registrant as specified in its charter) NEVADA 98-0599680 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 69 Stanley Point Road, Devonport, Auckland, New Zealand (Address of principal executive offices) (Zip Code) (64) 9 445-6338 (Registrant's telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.T Yes £ No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (s. 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).£ Yes£ No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer £ Accelerated filer £ Non-accelerated filer £ (Do not check if a smaller reporting company) Smaller reporting company T Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).T Yes £ No Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date:As of November 12, 2009, the Issuer had 11,500,000 Shares of Common Stock outstanding. -1- PART I - FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS. The accompanying balance sheets of Canterbury Resources, Inc. (a pre-exploration stage company) at September 30, 2009 (with comparative figures as at December 31, 2008) and the statement of operations for the three and nine months ended September 30, 2009 and for September 2, 2008 (date of inception) to September 30, 2008 and from September 2, 2008 (date of inception) to September 30, 2009 and the statement of cash flows for the nine months ended September 30, 2009 and for the period from September 2, 2008 (date of inception) to September 30, 2008 and for the period from September 2, 2008 (date of inception) to September 30, 2009 have been prepared by the Company’s management in conformity with accounting principles generally accepted in the United States of America.In the opinion of management, all adjustments considered necessary for a fair presentation of the results of operations and financial position have been included and all such adjustments are of a normal recurring nature. Operating results for the quarter ended September 30, 2009, are not necessarily indicative of the results that can be expected for the year ending December 31, 2009. As used in this Quarterly Report, the terms "we,” "us,” "our,” “Canterbury” and the “Company” mean Canterbury Resources, Inc. unless otherwise indicated. All dollar amounts in this Quarterly Report are in U.S. dollars unless otherwise stated. -2- CANTERBURY RESOURCES, INC. (Pre-exploration Stage Company) BALANCE SHEETS (Unaudited – Prepared by Management) September 30, 2009 December 31, 2008 ASSETS CURRENT ASSETS Cash $- $- Total Current Assets $- $- LIABILITIES AND STOCKHOLDER’S DEFICIENCY CURRENT LIABILITIES Accounts payable Accounts payable – related party Total Current Liabilities STOCKHOLDER’S DEFICIENCY Common stock 650,000,000 shares authorized, at $0.001 par value; 11,500,000 shares issued and outstanding Capital in excess of par value Deficit accumulated during the pre-exploration stage Total Stockholder’s Deficiency $- $- The accompanying notes are an integral part of these unaudited financial statements. -3- CANTERBURY RESOURCES, INC. (Pre-exploration Stage Company) STATEMENT OF OPERATIONS For the three and nine months ended September 30, 2009 and for the period from September 2, 2008 (date of inception) to September 30, 2008 and for the period from September 2, 2008 (date of inception) to September 30, 2009 (Unaudited – Prepared by Management) For the three months ended Sept. 30, 2009 For the nine months ended Sept. 30, 2009 From inception (September 2, 2008) to Sept. 30, 2008 From inception(September 2, 2008) to Sept. 30, 2009 REVENUES $- $- $ - $- EXPENSES Accounting and audit - Edgarizing - Acquisition and exploration expenses - - - Filing fees - Incorporation costs - - Legal - - Management fees Office - Rent Telephone NET LOSS FROMOPERATIONS NET LOSS PER COMMON SHARE Basic and diluted $ (0.00) AVERAGE OUTSTANDING SHARES Basic The accompanying notes are an integral part of these unaudited financial statements. -4- CANTERBURY RESOURCES, INC. (Pre-exploration Stage Company) STATEMENT OF CASH FLOWS For the nine months ended September 30, 2009 and for the period from September 2, 2008 (date of inception) to September 30, 2008 and for the period from September 2, 2008 (date of inception) to September 30, 2009 (Unaudited – Prepared by Management) For the nine months ended Sept. 30, 2009 From inception (Sept. 2, 2008) to Sept. 30, 2008 From inception (Sept. 2, 2008) to Sept. 30, 2009 CASH FLOWS FROM OPERATING ACTIVITIES: Net loss Adjustments to reconcile net loss to net cash provided by operating activities: Capital contributions – expenses Changes in accounts payable - Net CashProvided (Used) in Operations CASH FLOWS FROM INVESTING ACTIVITIES: - - - CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from loan from related party Proceeds from issuance of common stock - - Net Cash from financing operations CASH AT END OF PERIOD $- $- $- The accompanying notes are an integral part of these unaudited financial statements -5- CANTERBURY RESOURCES, INC. (Pre-exploration Stage Company) NOTES TO FINANCIAL STATEMENTS September 30, 2009 (Unaudited – Prepared by Management) 1.ORGANIZATION The Company, Canterbury Resources, Inc., was incorporated under the laws of the State of Nevada on September 2, 2008 with the authorized common capital stock of 650,000,000 shares at $0.001 par value. The Company was organized for the purpose of acquiring and developing mineral properties.At the report date mineral claims, with unknown reserves, had been acquired.The Company has not established the existence of a commercially minable ore deposit and therefore has not reached the exploration stage and is considered to be in the pre-exploration stage. The Company has elected December 31 as its fiscal year end. 2.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Accounting Methods The Company recognizes income and expenses based on the accrual method of accounting. Dividend Policy The Company has not yet adopted a policy regarding payment of dividends. Basic and Diluted Net Income (loss) Per Share Basic net income (loss) per share amounts are computed based on the weighted average number of shares actually outstanding.Diluted net income (loss) per share amounts are computed using the weighted average number of common and common equivalent shares outstanding as if shares had been issued on the exercise of the common share rights unless the exercise becomes antidilutive and then only the basic per share amounts are shown in the report. Evaluation of Long-Lived Assets The Company periodically reviews its long term assets and makes adjustments, if the carrying value exceeds fair value. -6- CANTERBURY RESOURCES, INC. (Pre-exploration Stage Company) NOTES TO FINANCIAL STATEMENTS September 30, 2009 (Unaudited – Prepared by Management) 2.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES - Continued Income Taxes The Company utilizes the liability method of accounting for income taxes.Under the liability method deferred tax assets and liabilities are determined based on differences between financial reporting and the tax bases of the assets and liabilities and are measured using the enacted tax rates and laws that will be in effect, when the differences are expected to be reversed.An allowance against deferred tax assets is recorded, when it is more likely than not, that such tax benefits will not be realized. On September 30, 2009, the Company had a net operating loss carry forward of $55,907 for income tax purposes.The tax benefit of approximately $16,800 from the loss carry forward has been fully offset by a valuation reserve because the future tax benefit is undeterminable since the Company is unable to establish a predictable projection of operating profits for future years.The losses will expire in 2030. Evaluation of Long-Lived Assets The Company periodically reviews its long term assets and makes adjustments, if the carrying value exceeds fair value. Foreign Currency Translations Part of the transactions of the Company were completed in Canadian dollars and have been translated to US dollars as incurred, at the exchange rate in effect at the time, and therefore, no gain or loss from the translation is recognized.The functional currency is considered to be US dollars. Revenue Recognition Revenue is recognized on the sale and delivery of a product or the completion of a service provided. Advertising and Market Development The company expenses advertising and market development costs as incurred. -7- CANTERBURY RESOURCES, INC. (Pre-exploration Stage Company) NOTES TO FINANCIAL STATEMENTS September 30, 2009 (Unaudited – Prepared by Management) 2.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES - Continued Financial Instruments The carrying amounts of financial instruments, including cash and accounts payable, areconsidered by management to be their estimated fair value due to their short termmaturities. Estimates and Assumptions Management uses estimates and assumptions in preparing financial statements in accordance with general accepted accounting principles.Those estimates and assumptions affect the reported amounts of the assets and liabilities, the disclosure of contingent assets and liabilities, and the reported revenues and expenses.Actual results could vary from the estimates that were assumed in preparing these financial statements. Statement of Cash Flows For the purposes of the statement of cash flows, the Company considers all highly liquid investments with a maturity of three months or less to be cash equivalents. Unproven Mining Claim Costs Cost of acquisition, exploration, carrying and retaining unproven properties are expensed as incurred. Environmental Requirements At the report date environmental requirements related to the mineral claim acquired are unknown and therefore any estimate of any future cost cannot be made. Recent Accounting Pronouncements The Company does not expect that the adoption of other recent accounting pronouncements will have a material impact on its financial statements. 3.AQUISITION OF MINERAL CLAIM The Company acquired a 100% interest in a mineral claim known as the Kaikoura Gold Mine located about 44 kilometers from the city of Kaikoura in New Zealand from Plymouth Enterprises, an unrelated company, for $5,000.In addition, the Company has undertaken a sampling program on the Kaikoura Gold Mine at a cost of $5,000.The claim, under New Zealand mineral law, remains in good standing until October 14, 2010 when the Company will be required to renew its permit. -8- CANTERBURY RESOURCES, INC. (Pre-exploration Stage Company) NOTES TO FINANCIAL STATEMENTS September 30, 2009 (Unaudited – Prepared by Management) . 4.SIGNIFICANT TRANSACTIONS WITH RELATED PARTY The officer-director has acquired 100% of the common stock issued and has made no interest, demand loans to the Company of $19,811 and has made contributions to capital of $18,850 in the form of expenses paid for the Company. 5.CAPITAL STOCK On December 30, 2008, Company completed a private placement consisting of 11,500,000 common shares sold to its director and officer at a price of $0.001 per share for a total consideration of $11,500. 6.GOING CONCERN The Company intends to seek business opportunities that will provide a profit from the exploration activities on its mineral claim.However, the Company does not have the working capital necessary to be successful in this effort and to service its debt, which raises substantial doubt about its ability to continue as a going concern. Continuation of the Company as a going concern is dependent upon obtaining additional working capital and the management of the Company has developed a strategy, which it believes will accomplish this objective through additional loans from related parties, and equity funding, which will enable the Company to operate for the coming year. -9- ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. Cautionary Statement Regarding Forward-Looking Statements Certain statements contained in this Quarterly Report constitute "forward-looking statements.” These statements, identified by words such as “plan,” "anticipate,” "believe,” "estimate,” "should,” "expect" and similar expressions include our expectations and objectives regarding our future financial position, operating results and business strategy. These statements reflect the current views of management with respect to future events and are subject to risks, uncertainties and other factors that may cause our actual results, performance or achievements, or industry results, to be materially different from those described in the forward-looking statements. Such risks and uncertainties include those set forth under the caption, "Part II - Item 1A. Risk Factors,” and elsewhere in this Quarterly Report.We advise you to carefully review the reports and documents we file from time to time with the United States Securities and Exchange Commission (the “SEC”), particularly our Registration Statement on Form S-1, as amended, and our periodic reports filed with the SEC pursuant to the Securities Exchange Act of 1934 (the "Exchange Act"). OVERVIEW We were incorporated on September 2, 2008 under the laws of the State of Nevada. We are an exploration stage company engaged in the acquisition and exploration of mineral properties. We own a 100% undivided interest in a mineral claim consisting of 93.1 hectares (approximately 230 acres) that we call the “Kaikoura Property.”The Kaikoura Property is located approximately 44 kilometers (27.5 miles) northwest of Kaikoura, New Zealand.Our plan is to conduct mineral exploration activities on the Kaikoura Property in order to assess whether it possesses commercially extractable deposits of gold. We have not earned any revenues to date. We do not anticipate earning revenues until such time as we enter into commercial production of the Kaikoura Property. We are presently in the pre-exploration stage of our business and we can provide no assurance that we will discover commercially exploitable levels of mineral resources on the Kaikoura Property, or if such deposits are discovered, that we will enter into further substantial exploration programs.We currently do not have sufficient financial resources to meet the anticipated costs of completing the exploration program for the Kaikoura Property.Accordingly, we will need to obtain financing in order to complete our plan of operation and meet our current obligations as they come due. PLAN OF OPERATION During the next twelve months and subject to our ability to obtain financing, we intend to conduct mineral exploration activities on the Kaikoura Property in order to assess whether it possess mineral reserves capable of commercial extraction.Our exploration program is designed to explore for commercially viable deposits of gold mineralization.We have not, nor has any predecessor, identified any commercially exploitable reserves of gold on the Kaikoura Property. Our plan is to conduct Phase I of our exploration program on the Kaikoura Property in the first quarter of 2010.However, we will require additional financing in order to proceed with Phase I of our exploration program on the Kaikoura Property.If we are able to raise financing, of which there is no assurance, our plan for the Kaikoura Property is as follows: -10- Phase Recommended Exploration Program Estimated Cost Status Phase I Geological mapping and magnetic and electromagnetic surveying on main showings and on Kaikoura Property. ($21,936 NZD) To be implemented in the first quarter of 2010. Phase 2 Geochemical surveying and surface sampling in order to identify additional areas of mineralization on the Kaikoura Property. ($44,100 NZD) To be determined based on the results of Phase I of our exploration program. In October 2008, we conducted a soil sampling program on the Kaikoura Property.In connection with our sampling program, we drilled eight holes and collected samples from each hole.Holes 1 – 6 were drilled at 30 meter intervals on two lines approximately 5 meters apart.Holes 7 and 8 were drilling from the same collar 50 meters north of hole 6. The assay results we received from our sampling program is summarized as follows: Hole No. Total Depth (in Meters) Mineralized Interval (in Meters) Au Results (oz/t) 01 02 03 04 05 06 07 08 We anticipate that we will incur the following expenses over the next twelve months: Category Planned Expenditures Over The Next 12 Months (US$) Legal and Accounting Fees Mineral Property Exploration Expenses Other General and Administrative Expenses TOTAL To date, we have not earned any revenues and we do not anticipate earning revenues in the near future.As at September 30, 2009, we had no cash on hand.As such, we currently do not have sufficient financial resources to complete Phase I of the Kaikoura Property and to meet the costs of our general and administrative expenses.Accordingly, we will need to obtain financing in order to complete our plan of operation and meet our current obligations as they come due.We currently do not have any arrangements for financing and we may not be able to obtain financing when required.Obtaining financing would be subject to a number of factors outside of our control, including the results from our exploration program, and any unanticipated problems relating to our mineral exploration activities, including environmental assessments and additional costs and expenses that may exceed our current estimates.These factors may make the timing, amount, terms or conditions of additional financing unavailable to us in which case our business will fail. -11- RESULTS OF OPERATIONS Three Months and Nine Months Summary Three Months Ended September 30, 2009 Nine Months Ended September 30, 2009 From Inception (Sept. 2, 2008) to September 30, 2008 From Inception (Sept. 2, 2008) to September 30, 2009 Revenue $- $- $- $- Expenses Net Loss Revenue We have not earned any revenues to date. We do not anticipate earning revenues until such time as we enter into commercial production of our mineral property. We are presently in the pre-exploration stage of our business and we can provide no assurance that we will discover commercially exploitable levels of mineral resources on our property, or if such deposits are discovered, that we will enter into further substantial exploration programs. Expenses Our expenses for the three and nine months ended September 30, 2009, the period from inception to September 30, 2008 and the period from inception to September 30, 2009 consisted of the following: Three Months Ended September 30, 2009 Nine Months Ended September 30, 2009 From Inception (Sept. 2, 2008) to September 30, 2008 From Inception (Sept. 2, 2008) to September 30, 2009 Accounting and Audit $ 1,288 $3,862 $- $7,675 Edgarizing 1,470 - 1,470 Exploration Expenses - - - 11,077 Filing Fees 464 680 - Incorporation Costs - - 804 804 Legal - 15,000 - 15,000 Management Fees 3,000 9,000 1,000 13,000 Office 134 240 - 351 Rent 900 2,700 300 3,900 Telephone 450 1,350 150 1,950 Total Expenses $ 6,498 $ 34,302 $ 2,254 $ 55,907 -12- Our expenses during the nine months ended September 30, 2009 primarily consisted of accounting and audit expenses, legal expenses and management fees. Accounting and audit expenses during the nine months ended September 30, 2009 primarily relate to the preparation of our audited financial statements in connection with our Registration Statement on Form S-1 and our interim financial statements in connection with this Quarterly Report on Form 10-Q. Exploration expenses during the period from inception on September 2, 2008 to September 30, 2009 primarily relate to the costs associated with our acquisition of the Kaikoura Property and our initial sampling program on the Kaikoura Property. Legal fees during the nine months ended September 30, 2009 primarily relate to the preparation of our Registration Statement on Form S-1, as amended. We accrue a management fee expense of $1,000 per month, a rent expense $300 per month and a telephone expense of $200 per month with an offsetting entry to Capital in Excess of Par Value for each of these expenses.We will not pay or issue shares to Mr. Wetherall for these accrued expenses. LIQUIDITY AND CAPITAL RESOURCES Working Capital As at September 30, 2009 As at December 31, 2008 Percentage Increase / (Decrease) Current Assets $- $- n/a Current Liabilities (25,557) (4,305) 593.7% Working Capital Deficit $ (25,557) $ (4,305) 593.7% Cash Flows Nine Months Ended September 30, 2009 From Inception (Sept. 2, 2008) to September 30, 2008 Cash Flows Used In Operating Activities $(804) Cash Flows Used in Investing Activities - - Cash Flows Provided By Financing Activities 19,318 804 Increase (Decrease) In Cash During Period $- $- As of September 30, 2009, we had no cash on hand.We have incurred a cumulative net loss of $55,907 for the period from the date of our inception on September 2, 2008 to September 30, 2009 and have not attained profitable operations to date. Our working capital deficit increased from $4,305, as at December 31, 2008, to $25,557, as at September 30, 2009, primarily as a result of: (i) an increase in accounts payable due to our lack of capital to meet our ongoing expenditures; and (ii) the fact that we received loans from our sole executive officer of $19,318 during the nine months ended September 30, 2009. -13- Future Financings We currently do not have sufficient financial resources to meet the anticipated costs of our future expenses and to complete our exploration program for the Kaikoura Property.Accordingly, we will need to obtain financing in order to complete our plan of operation and to meet our current obligations as they come due. There is no assurance that we will achieve any of additional sales of our equity securities or arrange for debt or other financing to fund our planned business activities.We may also rely on loans from our sole executive officer and director; however, there are no assurances that our sole executive officer or director will provide us with any additional funds if and when needed. Currently, we do not have any arrangements for financing.There is no assurance that we will be able to obtain financing if and when required. We anticipate that any financing may be in the form of sales of shares of our common stock which may result in dilution to our current shareholders. OFF-BALANCE SHEET ARRANGEMENTS We have no significant off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on our financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources. CRITICAL ACCOUNTING POLICIES Our significant accounting policies are disclosed in the notes to our audited financial statements for the year ended December 31, 2008 included in our Registration Statement on Form S-1 originally filed with the SEC on March 20, 2009, as amended May 12, 2009 and declared effective June 3, 2009.We have identified certain accounting policies, described below, that are most important to the portrayal of our current financial condition and results of operations. Estimates and Assumptions Management uses estimates and assumptions in preparing financial statements in accordance with general accepted accounting principles.Those estimates and assumptions affect the reported amounts of the assets and liabilities, the disclosure of contingent assets and liabilities, and the reported revenues and expenses.Actual results could vary from the estimates that were assumed in preparing these financial statements. Unproven Mining Claim Costs Cost of acquisition, exploration, carrying and retaining unproven properties are expensed as incurred. ITEM 3.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK. Not Applicable. -14- ITEM 4T.CONTROLS AND PROCEDURES. Disclosure Controls and Procedures Under the supervision and with the participation of our management, including the Principal Executive Officer and Principal Accounting Officer, we have evaluated the effectiveness of our disclosure controls and procedures as required by Exchange Act Rule 13a-15(b) as of September 30, 2009 (the “Evaluation Date”). Based on that evaluation, the Principal Executive Officer and Principal Accounting Officer have concluded that these disclosure controls and procedures were not effective as of the Evaluation Date as a result of the material weaknesses in internal control over financial reporting discussed below. Disclosure controls and procedures are those controls and procedures that are designed to ensure that information required to be disclosed in our reports filed or submitted under the Exchange Act are recorded, processed, summarized and reported within the time periods specified in the SEC's rules and forms. Disclosure controls and procedures include, without limitation, controls and procedures designed to ensure that information required to be disclosed in our reports filed under the Exchange Act is accumulated and communicated to management, including our Principal Executive Officer and Principal Accounting Officer, to allow timely decisions regarding required disclosure. Notwithstanding the assessment that our internal control over financial reporting was not effective and that there were material weaknesses as identified below, we believe that our financial statements contained in our Quarterly Report on Form 10-Q for the quarter ended September 30, 2009 fairly present our financial condition, results of operations and cash flows in all material respects Material Weaknesses Management assessed the effectiveness of our internal control over financial reporting as of Evaluation Date and identified the following material weaknesses: 1. Certain entity level controls establishing a “tone at the top” were considered material weaknesses. As of September 30, 2009, we did not have an audit committee nor a policy on fraud.A whistleblower policy is not necessary given the small size of the organization. 2. Due to the significant number and magnitude of out-of-period adjustments identified during the year-end closing process, management has concluded that the controls over the period-end financial reporting process were not operating effectively. A material weakness in the period-end financial reporting process could result inus not being able to meetour regulatory filing deadlines and, if not remediated, has the potential to cause a material misstatement or to miss a filing deadline in the future. Management override of existing controls is possible given the small size of the organization and lack of personnel. 3. There is no system in place to review and monitor internal control over financial reporting. We maintain an insufficient complement of personnel to carry out ongoing monitoring responsibilities and ensure effective internal control over financial reporting. Changes in Internal Controls There were no changes in our internal control over financial reporting during the quarter ended September 30, 2009 that have materially affected, or are reasonably likely to materially affect, our internal control over financial reporting. -15- PART II - OTHER INFORMATION ITEM 1.LEGAL PROCEEDINGS. None. ITEM 1A.RISK FACTORS. The following are some of the important factors that could affect our financial performance or could cause actual results to differ materially from estimates contained in our forward-looking statements. We may encounter risks in addition to those described below. Additional risks and uncertainties not currently known to us, or that we currently deem to be immaterial, may also impair or adversely affect our business, financial condition or results of operation. If we do not obtain additional financing, our business will fail. As at September 30, 2009, we had no cash on hand.Our current operating funds are insufficient to meet the anticipated costs of Phase I of our exploration program on the Kaikoura Property.Accordingly, we will need to obtain financing in order to implement Phase I of our exploration program.There is no assurance that we will be able to obtain such financing.We filed a registration statement with the SEC, which is now effective, in order to enable us to obtain a sufficient number of shareholders to become quoted on the OTC Bulletin Board.Our ability to obtain financing could be subject to a number of factors outside of our control, including the results from our exploration program, and any unanticipated problems relating to our mineral exploration activities, including environmental assessments and additional costs and expenses that may exceed our current estimates.However, we believe that, if our common stock is quoted on the OTC Bulletin Board, of which there is no assurance, our ability to raise additional funds from investors will be enhanced.If we are unable to obtain financing in the amounts and when needed, our business could fail. We have no known mineral reserves. We are in the initial phase of our exploration program for the Kaikoura Property.It is unknown whether this property contains viable mineral reserves.If we do not find a viable mineral reserve, or if we cannot exploit the mineral reserve, either because we have insufficient capital resources or because it is not be economically feasible to do it, we may have to cease operations and our shareholders may lose their investment.Mineral exploration is a highly speculative endeavor.It involves many risks and is often non-productive.Even if mineral reserves are discovered on our property our production capabilities will be subject to further risks and uncertainties including: (i) Costs of bringing the property into production including exploration work, preparation of production feasibility studies, and construction of production facilities, all of which we have not budgeted for; (ii) Availability and costs of financing; (iii) Ongoing costs of production; and (iv) Environmental compliance regulations and restraints. The marketability of any minerals acquired or discovered may be affected by numerous factors which are beyond our control and which cannot be accurately predicted, such as market fluctuations, the lack of milling facilities and processing equipment near the Kaikoura Property, and such other factors as government regulations, including regulations relating to allowable production, importing and exporting of minerals, and environmental protection. -16- Because of the unique difficulties and uncertainties inherent in mineral exploration ventures, we face a high risk of business failure. Investors should be aware of the difficulties normally encountered by new mineral exploration companies and the high rate of failure of such enterprises. The likelihood of success must be considered in light of the problems, expenses, difficulties, complications and delays encountered in connection with the exploration of our mineral property.
